United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3525
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Lance Cockrell,                          * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 20, 2010
                                 Filed: January 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Lance Cockrell appeals from the judgment of the District Court1 entered on a
jury verdict finding him guilty of conspiracy to possess with intent to distribute
cocaine and cocaine base. The court sentenced Cockrell to 120 months in prison and
five years of supervised release. On appeal, Cockrell’s counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of the evidence
to support the jury’s verdict. Following careful de novo review, we affirm. See
United States v. Williams, 534 F.3d 980, 985 (8th Cir. 2008) (standard of review).

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
        The evidence at trial included the testimony of Drug Enforcement
Administration agents who conducted surveillance, monitored telephone
conversations, interpreted those conversations, and interviewed Cockrell after
executing a search warrant at his residence. The agent who conducted the interview
testified that Cockrell admitted that he permitted his residence to be used as a “stash
house” for the drugs and that Cockrell acknowledged brokering drug transactions for
others. We conclude that the evidence in this case was legally sufficient to support
the conviction. See id. (noting that to convict on charge of conspiracy, government
must prove, by direct or circumstantial evidence, existence of agreement to distribute
illegal drugs and that defendant knew of conspiracy and intentionally joined it);
United States v. Nunez, 257 F.3d 758, 763–64 (8th Cir. 2001) (affirming conviction
based on evidence that supported government’s theory that defendant’s role in drug
conspiracy included maintaining stash house and collecting proceeds from drug sales
carried out by coconspirator).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. We affirm the judgment of the
District Court and grant counsel’s motion to withdraw, provided that counsel inform
Cockrell about the procedures for filing pro se petitions for rehearing and for
certiorari.
                       ______________________________




                                         -2-